           Case 1:20-cv-08545-GHW Document 20 Filed 01/13/21 Page 1 of 1

                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #: _________________
 ----------------------------------------------------------------------- X    DATE FILED: 1/13/2021
                                                                         :
 ROBERT ACEVEDO,                                                         :
                                                                         :
                                                 Plaintiff,              :    1:20-cv-08545-GHW
                                                                         :
                              -against-                                  :         ORDER
                                                                         :
 GG COLUMBUS CIRCLE LLC and HEALTHY                                      :
 FOOD ENTERPRISES, III, INC.,                                            :
                                                                         :
                                                 Defendants.             :
                                                                         :
 ---------------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

         In the order scheduling the initial pretrial conference in this matter, the parties were directed

to submit a joint letter via ECF and to email a joint proposed Case Management Plan and

Scheduling Order to Chambers by no later than January 12, 2021. Dkt. No. 7. The Court has not

received the parties’ submissions. The parties are directed to submit their joint letter via ECF and to

email their joint proposed Case Management Plan to Chambers forthwith, and in no event later than

January 15, 2021.

         Plaintiff is directed to serve this order on Defendant Healthy Food Enterprises, III, Inc. and

retain proof of service.

         SO ORDERED.

 Dated: January 13, 2021                                      _____________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge
